                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                     CIVIL ACTION NO. 5:18-CV-00076-KDB-DSC


 UNITY OPTO TECHNOLOGY CO.                          )
 LTD.,                                              )
                                                    )
                   Plaintiff,                       )
                                                    )                 ORDER
 v.                                                 )
                                                    )
 LOWE'S HOME CENTERS LLC AND                        )
 L G SOURCING INCORPORATED,                         )
                                                    )
                 Defendants.                        )



       THIS MATTER IS BEFORE THE COURT on the “Motion for Admission Pro Hac

Vice and Affidavit [for Elizabeth H. Radar]” (document #76) filed March 16, 2020. For the reasons

set forth therein, the Motion will be granted


       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel, and to the Honorable Kenneth D. Bell.


       SO ORDERED.
                                Signed: March 18, 2020
